UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 23, 2012 AAA BEST CAR RENTAL INC. (Exact name of registrant as specified in its charter) Nevada 333-170128 27-3038945 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 37 Bannisters Road, Corner Brook, Newfoundland, Canada A2H 1M5 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (709) 660-3056 th Street, Paterson, NJ 07524 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On January 23, 2012, AAA Best Car Rental Inc. (the “Company”) entered into a consulting agreement with Dr. Ahmed Attia El Sheikh, wherein Dr. El Sheikh has agreed to provide certain consulting services as the Company’s Chief Agronomy Officer for a period of five (5) years, effective March 5, 2012.As compensation, the Company has agreed to pay to Dr. El Sheikh $5,416.67 per month during the first year of services which will increase by $833.33 for every year of service provided by Dr. El Sheikh, up to a maximum increase of $4,166.67 per month during the fifth year of service.In addition to the cash consideration, the Company has agreed to allot to Dr. Sheikh 500,000 post-split shares of the Company’s common stock issuable every year during the term of the consulting agreement, up to a total of 2,500,000 post-split shares.As per the effective date of the agreement, we will appoint Dr. El Sheikh as our Chief Agronomy Officer on March 5, 2012. Item 9.01 Financial Statements and Exhibits Consulting Agreement between our company and Dr. Ahmed Attia El Sheikh SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AAA BEST CAR RENTAL INC. /s/ Brian W. Dicks Brian W. Dicks President and Director Date: January 23, 2012
